AO 245C (Rev. 09/19) mR Faded ekg egRDM Document 211 Filed 10/05/20 PRGA lif Ch

Sheet. 1

anges with, Asterisks (*))

UNITED STATES DISTRICT COURT

Middle District of Pennsylvania

 

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
Ve )
PETER SEPLING ) Case Number: 3:CR-1 1-195
) USM Number: 14439-067
‘Date of Original Judgment: _ 5/28/2014 ) _*Brandon Reish, Esq.
7 (Or Date of ast Amended Judgment) ) Defendant’s Attorney

THE DEFENDANT:
(vf pleaded guilty to count(s) _One of the indictment

 

[1] pleaded nolo contendere to count(s)

 

which was.accepted by the court.
[1 was found guilty on count(s)

 

afier a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 § 952 and 18 § 2 Importation of Gamma Butyrolactone (GBL), Aid and Abet 6/17/2011 1
The defendant is sentenced as provided in pages 2 through 7 __ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s)
(of Count(s) 2,3, and5 | (1 is [Ware dismissed on the motion of the United States.

__ Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

10/2/2020
lof Judgment

 

 

 

ws tM

Date @f Imposition

   
   

  

fg Lf, Veg
re of Judge’ .

Signatu
Robert D. Mariani, U.S. District Judge
Name and Title of Judge

Lf: of 1

Date

FILED
SCRANTON

OCT 682
—_

 

PER __..

 
Case 3:11-cr-00195-RDM Document 211 Filed 10/05/20 Page 2 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment — Page  e of 7

DEFENDANT: PETER SEPLING
CASE NUMBER: 3:CR-11-195

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :
*One Hundred (100) months.

M ‘The court makes the following recommendations to the Bureau of Prisons:
*The Court recommends the Bureau of Prisons consider Defendant for release to a halfway house or early release.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

rl sat [1 am. O) pm. on

 

[1 ~ as notified by the United States Marshal.

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[1] before 2 p.m. on

 

C1  asnotified by the United States Marshal.

[1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 09/19) AmeUSPnitamheht Gla COM ePELRP M Document 211 Filed 10/05/20 Page 3 of 7
Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judgment—Page_ 3 of 7
DEFENDANT: PETER SEPLING
CASE NUMBER: 3:CR-11-195

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
Three (3) years.
MANDATORY CONDITIONS
1. You must not commit another federal, state or loca! crime.
2. You must not unlawfully possess:a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. (] You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. Kal You must cooperate in the collection of DNA.as directed by the probation officer. (check if applicable)

6. [1 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7.) You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) AmeASEnidacht Ga CMa arc? M Document 211 Filed 10/05/20 Page 4 of 7

Sheet 3A — Supervised Release
Judgment—Page 4 of 7

DEFENDANT: PETER SEPLING
CASE NUMBER:  3:CR-11-195

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. . You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

Lf. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

14. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines or special assessments.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 
AO 24SC (Rev, 09/19) ASeABELBEmaa Ha CNercPM Document 211 Filed 10/05/20 Page 5 of 7
Sheet 3B — Supervised Release (NOTE: Identify Changes. with Asterisks (*))

Judgment—Page 5 of f

DEFENDANT: PETER SEPLING
CASE NUMBER: 3:CR-11-195

ADDITIONAL SUPERVISED RELEASE TERMS

*41)You must participate in a substance abuse treatment program and follow the rules and regulations of that program. The
probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.)
whichcould include an evaluation and completion of any recommended treatment.

*(No fine imposed; previously imposed terms 2, 3 and 4 eliminated.)

 
AO 245C (Rev. 09/19) Ake@ePuitanehe Gla OR AERERDM Document 211 Filed 10/05/20 Page 6 of 7
Sheet 5 — Criminal. Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 6 _ of _f
DEFENDANT: PETER SEPLING

CASE NUMBER: 3:CR-11-195
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ g 0.00 $ $
[1 The determination of restitution‘is deferred until _. An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
[1 The defendant shall make restitution (including community restitution) to.the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified.otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3604 , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

[1 Restitution amount ordered pursuant to pleaagreement $ _

{1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6‘may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
[1 the interest requirement is waived for [1] fine LC) restitution.

L] the interest requirement forthe [fine C1 restitution is modified.as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims o Trafficking ct of 2015, Pub. L. No. 114-22. ;

*#** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 24SC (Rev, 09/19) AneASPuzabee Se OOAGRSROM Document 211 Filed 10/05/20 Page 7 of 7

Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment— Page 7% of Ff _.
DEFENDANT: . PETER SEPLING

CASE NUMBER: 3:CR-11-195

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A (1 Lump sum payment of $ a due immediately, balance due

(1 notlaterthan _ , or
(1 inaccordance with (] C, 7 D, OF E,or [J F below; or

B [Payment to begin immediately (may be combined with [] C, [1 D,or [) F below); or

 

 

 

C ( Payment inequal | (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence __.. (e.g., 30 or 60 days) after the date of this judgment; or
D (C1 Paymentinequal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to. commence ____-€e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or .
E. [1] Payment.during the term of supervised release will commence within | (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F [Special instructions regarding the payment of criminal monetary penalties:

*THE COURT FINDS that the defendant does not have the ability to pay a fine. IT IS ORDERED that the
defendant shall pay to the Clerk, United States District Court, a special assessment of $100. (PAID ON
DECEMBER 23, 2014)

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
c

Inmate Financial Responsibility Program, ate made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Case Number _ .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(ineluding defendant number) Total Amount Amount if appropriate.

[]_ The defendant shall pay the cost of prosecution.
(1 The defendant shall pay the following court cost(s):

[1] ‘©The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)

fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
